EXHIBIT 10.6




SECOND AMENDED AND RESTATED

AGREEMENT FOR CONSTRUCTION AND OPERATION

OF COLUMBIA GENERATING PLANT




Wisconsin Power and Light Company,

Wisconsin Public Service Corporation, and,

Madison Gas and Electric Company




THIS SECOND AMENDED AND RESTATED AGREEMENT FOR THE CONSTRUCTION AND OPERATION OF
COLUMBIA GENERATING PLANT (this “Agreement”) is made and entered into as of this
5th day of December, 2017 (the “Effective Date”), by and among Wisconsin Power
and Light Company, a Wisconsin corporation (“Power Company”), Wisconsin Public
Service Corporation, a Wisconsin corporation (“WPSC”), and Madison Gas and
Electric Company, a Wisconsin corporation (“MGE”). The parties hereto are
sometimes individually referred to as, a “Company” or a “Party,” and
collectively referred to as, the “Companies” or the “Parties.”




BACKGROUND




A.

The Companies own as tenants-in-common two generating units referred to as the
“1975 Unit” and the “1978 Unit” and collectively known as the “Columbia Plant”
and an associated 345 KV Substation (as hereinafter defined). Over approximately
the past forty years, the Companies have entered into a number of agreements, an
amendment and restatement of those agreements and amendments to such amended and
restated agreement with respect to the Columbia Plant and the 345 KV Substation,
which are listed on the attached Exhibit A.




B.

The Companies amended, restated and consolidated the agreements identified in
Exhibit A as the “Prior Columbia Agreements” (collectively, the “Prior Columbia
Agreements”) into an Amended and Restated Agreement for Construction and
Operation of Columbia Generating Plant dated January 17, 2007, as subsequently
amended (as so amended, the “Existing Agreement”).




C.

The Parties have entered into certain settlement agreements which obligate such
Parties to negotiate certain amendments to the Existing Agreement in good faith,
and the Parties wish to effectuate those amendments by further amending and
restating the Existing Agreement effective as of the Effective Date.




D.

Material to such amendments are annual modifications and adjustments of
Ownership Shares of each Party, subject to the terms and conditions set forth
herein.




E.

The Parties’ understanding has been that, subject to the receipt of applicable
regulatory approvals, consents and authorizations, the first such modification
and adjustment of Ownership Shares would become effective as of January 1, 2017.




Accordingly, the Companies agree that:





1




--------------------------------------------------------------------------------

Paragraph 1.

Ownership Shares. The Companies hereby provide for the acquisition of a site and
the construction and operation of a fossil fuel fired plant and associated 345
KV Substation, consisting of a 1975 Unit and a 1978 Unit, each of approximately
527,000 KW name-plate capacity to be located near Portage, Wisconsin, all to be
owned by the Companies as tenants in common with undivided ownership interest
expressed as a percentage as follows (in this Agreement referred to as their
respective “Ownership Shares”):




The Ownership Shares of the Columbia Plant (the 1975 and 1978 Units) and the 345
KV Substation (as hereinafter defined) are:




Wisconsin Power and Light Company

46.2%

Wisconsin Public Service Corporation

31.8%

Madison Gas and Electric Company

22.0%




Paragraph 1.1.

Capital Expenditures during the Settlement Agreement Period.




(a)

Notwithstanding the provisions of Paragraph 6 hereof, during the period from
January 1, 2016 until (but not including) June 1, 2020 (the “Settlement
Agreement Period”), all capital expenditures (excluding expenditures for SCR
Equipment (as defined herein)) made in respect of the Columbia Plant and the 345
KV Substation shall be entirely funded by Power Company and shall not be shared
by the Companies in accordance with their Ownership Shares. In order that the
Companies may have greater certainty for their own planning purposes, but
without limiting its obligation under the preceding sentence, Power Company
commits to use commercially reasonable efforts during the Settlement Agreement
Period to incur total capital expenditures for the Columbia Plant and the 345 KV
Substation (excluding expenditures for SCR Equipment) in an amount that is no
less than the aggregate amount set forth in the budget for the Columbia Plant
and the 345 KV Substation attached hereto as Exhibit B; provided that, incurring
such capital expenditures is consistent with good utility operating practices at
the time that such expenditures are scheduled to be incurred (the “CapEx Budget”
and the aggregate amount of capital expenditures reflected thereon being
referred to as the “Commitment Amount”). In order that the Companies may have
greater certainty for their own planning purposes, but without limiting its
obligations under the preceding sentences of this paragraph 1.1(a), Power
Company will use commercially reasonable efforts to incur capital expenditures
in an amount that is consistent with the amounts set forth in Exhibit B on an
annual basis; provided that, incurring such capital expenditures is consistent
with good utility operating practices at the time that such expenditures are
scheduled to be incurred (the “Annual Budget Amount”). If the capital
expenditures incurred in any given year is materially more or less than the
Annual Budget Amount, or if Power Company's projections concerning capital
expenditures change such that it anticipates spending materially more or less
than the Annual Budget Amount in a future year, any of the Companies may request
a meeting among senior executive officers of the Companies to discuss the
reasons for such variance from the Annual Budget Amount and means of addressing
such variance.




The Parties agree that Power Company will not be in breach of this Agreement if,
after making reasonable and prudent efforts to spend the Annual Budget Amounts
and the Commitment Amount, it fails to make capital expenditures in the amounts
and during the





2




--------------------------------------------------------------------------------

periods(s) set forth in Exhibit B, including if it fails to make aggregate
capital expenditures of at least the Commitment Amount during the Settlement
Agreement Period. For any Unforeseen Capital Expenditure (as defined herein)
that arises during the Settlement Agreement Period, Power Company may, but shall
not be obligated to, request a meeting among senior executive officers of the
Companies to discuss sharing the responsibility for funding such Unforeseen
Capital Expenditure among the Companies in proportion to their respective
Ownership Shares, as such Ownership Shares may be modified and adjusted from
time to time pursuant to Paragraph 1.2 hereof. If either WPSC or MGE agrees, in
its sole and absolute discretion, to share responsibility for any Unforeseen
Capital Expenditure, then, notwithstanding the provisions of this Paragraph
1.1(a), such Company shall be required to fund such Unforeseen Capital
Expenditure in proportion to its Ownership Share, as such Ownership Share may be
modified and adjusted from time to time pursuant to Paragraph 1.2. For purposes
of this Agreement, “Unforeseen Capital Expenditure” shall mean any capital
expenditure (in any amount) made in respect of the Columbia Plant or the 345 KV
Substation during the Settlement Agreement Period that is not reflected in the
CapEx Budget.




(b)

The provisions of Paragraph 1.1(a) shall only be applicable to WPSC’s and MGE’s
obligations to share in and fund capital expenditures during the Settlement
Agreement Period pursuant to Paragraph 6 hereof and shall not affect or
otherwise apply to WPSC’s or MGE’s obligations to share in and fund other
expenditures pursuant to this Agreement in respect of the Columbia Plant or the
345 KV Substation made before, during or after the Settlement Agreement Period
in proportion to their respective Ownership Shares, as such Ownership Shares may
be modified and adjusted from time to time pursuant to Paragraph 1.2 herein,
including without limitation, WPSC’s and MGE’s obligations to share in operation
and maintenance expenditures, fuel expenditures and all other non-capital
expenditures for the licensing, construction, operation and maintenance of the
Columbia Plant and 345 KV Substation pursuant to Paragraph 6 of this Agreement.




(c)

Upon the end of the Settlement Agreement Period, WPSC and MGE shall resume their
obligations to share and fund capital expenditures made in respect of the
Columbia Plant and the 345 KV Substation in proportion to their respective
Ownership Shares, as such Ownership Shares have been modified and adjusted
pursuant to Paragraph 1.2, in accordance with Paragraph 6 hereof.




(d)

Nothing in this Paragraph 1.1 or otherwise in this Agreement shall be
interpreted to allow any of the Companies to avoid paying its share of any
capital expenditures associated with the acquisition and installation of the
selective catalytic reduction emission control equipment (the “SCR Equipment”)
authorized by the Public Service Commission of Wisconsin in Docket 05-CE-143.
Each Company’s share and responsibility for the costs and expenditures related
to the SCR Equipment shall be as follows: Power Company: 46.2%, WPSC: 31.8% and
MGE: 22% (the “Effective Date Ownership Shares”).




Paragraph 1.2.

Adjustments in Ownership Shares during the Settlement Agreement Period




(a)

On each Ownership Share Adjustment Date (as defined herein), the then effective
Ownership Shares shall be modified and adjusted as follows: (i) Power Company’s





3




--------------------------------------------------------------------------------

Ownership Share shall be increased by a fractional amount, expressed as a
percentage, the numerator of which is the result of (A) aggregate Capital Relief
Amount applicable to both WPSC and MGE for the Capital Relief Period ending
immediately prior to such Ownership Share Adjustment Date divided by (B) the MW
Price, and the denominator of which is the Columbia Nameplate MWs, (ii) WPSC’s
Ownership Share shall be decreased by a fractional amount, expressed as a
percentage, the numerator of which is the result of (A) the Capital Relief
Amount applicable to WPSC for the Capital Relief Period ending immediately prior
to such Ownership Share Adjustment Date divided by (B) the MW Price, and the
denominator of which is the Columbia Nameplate MWs and (iii) MGE’s Ownership
Share shall be decreased by a fractional amount, expressed as a percentage, the
numerator of which is the result of (A) the Capital Relief Amount applicable to
MGE for the Capital Relief Period ending immediately prior to such Ownership
Share Adjustment Date divided by (B) the MW Price, and the denominator of which
is the Columbia Nameplate MWs. For purposes of this Agreement, (v) “Columbia
Nameplate MWs” means 1,112, (w) “Capital Relief Amount” means, with respect to a
Company for a Capital Relief Period, an amount equal to the total capital
expenditures (other than capital expenditures made in connection with the SCR
Equipment) made by the Power Company during such Capital Relief Period pursuant
to Paragraph 1.1(a), multiplied by the Ownership Share applicable to such
Company during such Capital Relief Period, (x) “Capital Relief Period” shall
mean each of the following separate periods: calendar year 2016, calendar year
2017, calendar year 2018 and calendar year 2019 and the period from (and
including) January 1, 2020 through (and excluding) June 1, 2020, (y) “MW Price”
means $830,000 and (z) “Ownership Share Adjustment Date” means each of the
following dates: December 5, 2017 (the “Initial Ownership Share Adjustment
Date”), January 1, 2018, January 1, 2019, January 1, 2020 and June 1, 2020.




(b)

The Operating Company shall calculate and determine the modified and adjusted
Ownership Shares of each Company as of each Ownership Share Adjustment Date.
Within a reasonable time following each Ownership Share Adjustment Date, the
Operating Company shall notify WPSC and MGE in writing of, the modified and
adjusted Ownership Shares of the Companies as of January 1, 2017, in the case of
the Initial Ownership Share Adjustment Date, and as of such Ownership Share
Adjustment Date, in the case of all other Ownership Share Adjustment Dates,
pursuant to this Paragraph 1.2. Any such notice shall include a reasonably
detailed calculation of the modified and adjusted Ownership Shares, including a
reasonably itemized description of the capital expenditures and their associated
costs and the Capital Relief Amount applicable to each of WPSC and MGE for the
applicable Capital Relief Period.




(c)

WPSC and MGE shall each have the right to review, or cause a representative to
review, the Operating Company’s determination of the modified and adjusted
Ownership Shares (including the capital expenditure amounts and the
determination of the Capital Relief Amounts) within one hundred twenty (120)
days of the later of the delivery of the notice referred to in Paragraph 1.2(b)
or the applicable Ownership Share Adjustment Date. The Operating Company shall
use reasonable commercial efforts to cooperate with any such review(s) and to
respond to requests for records reasonably related to the calculation. Any
dispute with respect to the Operating Company’s determination of the modified
and adjusted Ownership Shares must be brought within one hundred twenty (120)
days of the later of the delivery of such notice or the applicable Ownership
Share Adjustment Date and shall be subject to the dispute resolution provisions
set forth in Paragraph 18.





4




--------------------------------------------------------------------------------

(d)

In the event that the aggregate capital expenditures (excluding expenditures for
SCR Equipment) made by Power Company in respect of the Columbia Plant and the
345 KV Substation during the Settlement Agreement Period is less than the
Commitment Amount (the shortfall amount referred to as the, “Shortfall Amount”),
then (i) for purposes of modifying and adjusting the Ownership Shares of the
Companies on the June 1, 2020 Ownership Share Adjustment Date pursuant to the
provisions of this Paragraph 1.2, Power Company shall be deemed to have made
capital expenditures in an amount equal to the Shortfall Amount on the last day
of the Capital Relief Period ending on the day immediately preceding such
Ownership Share Adjustment Date in addition to any other capital expenditures
made by the Power Company during such Capital Relief Period and (ii) each
Company’s (other than Power Company’s) obligations to make capital expenditures
after June 1, 2020 shall be offset by an aggregate amount equal to the Shortfall
Amount multiplied by such Company’s Ownership Shares effective as of the June 1,
2020 Ownership Share Adjustment Date.




(e)

The Ownership Shares determined with respect to an Ownership Share Adjustment
Date (other than the June 1, 2020 Ownership Share Adjustment Date) pursuant to
this Paragraph 1.2 shall, subject to the resolution of any dispute related
thereto, be effective as of January 1, 2017, in the case of the Initial
Ownership Share Adjustment Date, and as of such Ownership Share Adjustment Date,
in the case of all other Ownership Share Adjustment Dates, for all purposes
under this Agreement until the Ownership Shares are further modified and
adjusted on the next Ownership Share Adjustment Date. The Ownership Shares
determined on the June 1, 2020 Ownership Share Adjustment Date pursuant to
Paragraph 1.2 shall, subject to the resolution of any dispute related thereto,
be effective as of that Ownership Share Adjustment Date for all purposes under
this Agreement until further modified and adjusted by a written agreement
executed by each of the Companies. All taxes (other than income taxes), costs,
fees or other expenditures payable to any governmental authority or other
third-party (excluding fees and expenses of attorneys, accountants and other
professional service providers of the Companies) as a result of any modification
and adjustment of Ownership Shares with respect to any Ownership Share
Adjustment Date pursuant to this Paragraph 1.2 (including any transfer of
Ownership Shares from any Company to another Company deemed to occur on an
Ownership Share Adjustment Date as a result of such modification and adjustment)
will be shared and funded by the Companies in proportion to their respective
Ownership Shares, as modified and adjusted pursuant to this Paragraph 1.2, that
were effective immediately prior to such Ownership Share Adjustment Date.




(f)

If any approval, consent or authorization of any governmental authority or other
third-party is required, any waiting period (or any extension thereof) is
required to be observed, or any notice or filing is required to be delivered or
made, in connection with or related to a modification and adjustment of
Ownership Shares with respect to an Ownership Share Adjustment Date pursuant to
this Paragraph 1.2 (or in connection with any transfer of Ownership Shares from
any Company to another Company deemed to occur with respect to such Ownership
Share Adjustment Date as a result of such modification and adjustment), each of
the Companies and their respective subsidiaries and affiliates will cooperate
and take, or cause to be taken, all actions reasonably necessary in order for
any such approval, consent or authorization to be obtained, any such waiting
period (or any extension thereof) to be observed, expire or be terminated, and
any such notice or filing to be delivered or made, prior to such Ownership Share
Adjustment Date. For each modification and adjustment of the Ownership Shares
pursuant to





5




--------------------------------------------------------------------------------

Paragraph 1.2, on the later of the applicable Ownership Share Adjustment Date or
as soon as reasonably practicable following the Operating Company’s delivery of
the notice contemplated by Section 1.2(b) relating to such Ownership Share
Adjustment Date, the Companies shall execute and deliver such documents and
instruments that the Companies reasonably determine in good faith are necessary
or advisable to memorialize or effectuate the modification and adjustment of the
Ownership Shares occurring with respect to such Ownership Share Adjustment Date
pursuant to this Paragraph 1.2, including, but not limited to, an asset purchase
agreement, bill of sale, assignment agreement and deed in a form and substance
reasonably satisfactory to the Companies (“Transfer Documentation”); provided
that, with respect to such Transfer Documentation, any representations and
warranties shall be limited to corporate existence and authority, regulatory
authorization, no conflicts, third party filings, consents or approvals, and
freedom from liens and other encumbrances and such Transfer Documentation will
be effective as of such Ownership Share Adjustment Date.




(g)

The Companies acknowledge and agree that Power Company’s obligation to fund
entirely capital expenditures in respect of the Columbia Plant and the 345 KV
Substation during the Settlement Agreement Period pursuant to Paragraph 1.1
hereof is predicated upon the agreement of the Companies to modify and adjust
the Ownership Shares of the Companies as provided in this Paragraph 1.2.




Paragraph 2.

Construction Committee. Construction of the Columbia Plant and 345 KV Substation
shall be carried out by the Companies under the direct supervision and direction
of Power Company and under the general policy supervision and direction of a
Construction Committee to be established by the Companies. All of the Companies
shall be represented on the Construction Committee and the voting power of the
representatives of each Company shall be in proportion to the then applicable
Ownership Share of such Company. The vote of the representatives of Companies
having Ownership Shares aggregating more than 50% shall be controlling on any
question to be determined by the Construction Committee. The Companies and their
representatives on the Construction Committee shall use their best efforts
toward the end that the 1975 Unit will be completed, and commercial operation
commenced, on or about March 1, 1975, and the 1978 Unit will be completed, and
commercial operation commenced, on or about June 1, 1978.




Paragraph 3.

Scope of Project. The Columbia Plant and 345 KV Substation to be so owned in
common shall consist of the site and all property of the character of the
electric plant, as defined in the Uniform System of Accounts referred to in
Paragraph 6 hereof which shall be included in the general or detailed 1975 and
1978 Units and site plans approved from time to time by the Construction
Committee, including cooling lake and cooling tower facilities and any off-site
railroad lines or unit train facilities approved by the committee in connection
with the project. The 345 KV substation facilities to be owned in common
(hereinafter called collectively “345 KV Substation”) shall consist of the
following assets: the generation step-up transformers and associated disconnect
switches, other structures, equipment and facilities necessary either to support
the generation function of the substation or the generation and transmission
functions of the substation (but not structures, equipment and facilities
necessary to support only the transmission functions of the substation), and
land.





6




--------------------------------------------------------------------------------

Paragraph 4.

Contracts and Agency Authorization. The Companies shall, with reasonable
expedition, enter into or authorize the entry on their behalf into contracts
(which may be purchase order contracts) providing for (a) the purchase or
acquisition of a site or an addition to a site, materials, equipment and service
for, and construction of, the Columbia Plant and 345 KV Substation, and (b)
insurance to insure all work under construction against risks usually insured
against for such work. Each such contract shall provide, among other things,
that the performance of the contract shall be for the account of, and the
charges therefor shall be billed to, and paid by the Companies in proportion to
their respective Ownership Shares, as such Ownership Shares may be modified and
adjusted from time to time pursuant to Paragraph 1.2 herein, and that the
invoices for such billing (Contractor’s Invoice or Invoices) shall be submitted
in the names of the Companies, in the care of Power Company.




The Companies agree that Power Company shall be authorized as the agent for the
Companies to negotiate and execute any and all such contracts, subject to the
limitations set forth elsewhere in this Agreement, and also to apply for and
conduct such regulatory proceedings and make such filings as may be required in
connection with the construction or operation of the Columbia Plant and 345 KV
Substation; and the Companies shall execute such separate agency authorizations
as may be convenient to evidence such authority.




Power Company undertakes and agrees that all contracts made and all other
actions by it as such agent will be made and done in accordance with good
utility practices and in conformity with the determinations of general policy
made by the Construction Committee constituted as provided in Paragraph 2 of
this Agreement, which general policies shall also be consistent with good
utility practices. As soon as practicable after entry into any contract,
modification or cancellation that affects any significant commitment or other
obligation of the Companies hereto or after the making of filings with
regulatory agencies on behalf of the other Companies or the making of decisions
involving substantial policy, Power Company shall give notice thereof to each of
the other Companies hereto and shall provide such copies or summaries as may be
necessary for the accounting and other records of the Companies.




The contract and regulatory agency authorization agreements for the 1978 Unit
dated August 30, 1972 are hereby amended, with respect to Ownership Shares, to
conform to the Ownership Shares stated in Paragraph 1 above, and such contract
and agreements shall be deemed amended by the Companies in connection with each
modification and adjustment of Ownership Shares pursuant to Paragraph 1.2
herein.




Paragraph 5.

Books and Records. Books of account and records containing details of the items
of cost applicable to the construction of the Columbia Plant and 345 KV
Substation and to its operation and maintenance shall be kept by the Operating
Company and shall be open to examination at any time by the other Companies or
their representatives. The Operating Company shall furnish the Companies with
summaries or counterparts of such books of account and records as may be
necessary to satisfy all applicable regulatory requirements.




Paragraph 6.

Expenditures. All expenditures in respect of the Columbia Plant and 345 KV
Substation shall be accounted for in accordance with the Uniform System of
Accounts prescribed by the Federal Energy Regulatory Commission for Public
Utilities and Licensees.





7




--------------------------------------------------------------------------------

Except as otherwise provided for herein, all expenditures (including, but not
limited to, expenditures for a site, any addition to a site, administration,
labor, special training costs, payroll taxes, employee benefits, maintenance,
material, research and development, supplies and service) for the licensing,
construction, operation, and maintenance of the Columbia Plant and 345 KV
Substation and for capital expenditures, renewals, replacements, additions and
retirements in respect thereof shall be shared by the Companies in proportion to
their Ownership Shares in effect at the time such expenditure is incurred;
provided, however, that all such expenditures incurred between January 1, 2017
and December 31, 2017 shall be shared by the Companies in proportion to their
Ownership Shares determined with respect to the Initial Ownership Share
Adjustment Date; provided, further, that during the Settlement Agreement Period,
the obligation of each Company to make contributions in respect of capital
expenditures shall be governed by Paragraph 1.1. Notwithstanding anything herein
to the contrary, (i) all obligations, costs, liabilities and expenses relating
to the retirement, sale or other disposition of any asset or property applicable
to the Columbia Plant or the 345 KV Substation that was acquired prior to
January 1, 2017, including without limitation, all asset retirement obligations
covered by or subject to Accounting Standard Codification No. 410 (ASC 410) and
any environmental obligations, but excluding all costs of removal, shall be
shared by and apportioned among the Parties proportionately in accordance with
their Average Annual Ownership Shares as of the date of such retirement, sale or
other disposition; (ii) all obligations, costs, liabilities and expenses
relating to the retirement, sale or other disposition of any asset or property
applicable to the Columbia Plant or the 345 KV Substation that is acquired
during or after the expiration of the Settlement Agreement Period, including
without limitation, all asset retirement obligations covered by or subject to
Accounting Standard Codification No. 410 (ASC 410) and any environmental
obligations (or underlying condition), but excluding all costs of removal, shall
be shared by and apportioned among the Parties proportionately in accordance
with Ownership Shares in effect as of the date that such obligation, cost,
liability or expense is incurred; and (iii) all costs of removal related to the
retirement, sale or other disposition of any asset or property applicable to the
Columbia Plant or the 345 KV Substation shall be shared by and apportioned among
the Parties proportionately in accordance with Ownership Shares in effect as of
the date that such costs are incurred. For the purpose of the preceding clause
(ii), the Companies agree with respect to an obligation, cost, liability or
expense (including any underlying environmental condition or any other activity
giving rise to such obligation, cost, liability or expense) that is traceable to
a single point in time, such point in time shall be determinative of each
Company’s effective Ownership Share, and (2) with respect to an obligation,
cost, liability or expense (including any underlying environmental condition or
any other activity giving rise to such obligation, cost, liability or expense)
that relates to an event or group of related events that takes place over a
period of time, each Company’s obligation, cost, liability or expense shall be
based on the average of the Ownership Shares of such Company in effect over the
period of time of such event or group of related events. For purposes of this
Agreement, “Average Annual Ownership Shares” shall mean, for each Company as of
the date of retirement, sale or other disposition of an asset or property
applicable to the Columbia Plant or the 345 KV Substation, the average of the
Ownership Shares of such Company, as such Ownership Shares may be modified and
adjusted from time to time pursuant to Paragraph 1.2 herein, in effect on the
first day of each calendar year during the period beginning on the first day of
the calendar year immediately following the first date of commercial operation
of the 1978 Unit and continuing through the first day of the calendar year
during the year in which such asset or property is





8




--------------------------------------------------------------------------------

retired, sold or otherwise disposed of. For purposes of determining Average
Annual Ownership Shares, the Effective Date Ownership Shares shall be deemed
effective for the Parties for the first day of each calendar year prior to
January 1, 2017, and thereafter the modified and adjusted Ownership Shares
pursuant to Paragraph 1.2 shall apply.




Expenditures of Power Company incurred in connection with preliminary planning
for the Columbia Plant and 345 KV Substation shall be treated as expenditures on
behalf of all the Companies and the other Companies shall reimburse Power
Company for their respective ownership proportions of the cost thereof based on
the Companies’ respective Ownership Shares at the time such expenditures were
incurred. Expenditures of Power Company heretofore incurred in acquiring a site
shall be treated as expenditures on behalf of all of the Companies, and the
other Companies shall reimburse Power Company for their respective ownership
proportion of the book cost thereof based on each Company’s respective Ownership
Shares at the time of such site acquisition.




Interest charges on borrowed funds, income taxes, and property, business and
occupation and like taxes, of each Company shall be borne entirely by such
Company; and such items, as well as depreciation, amortization, interest charged
to construction, and impairment charges, shall not be deemed expenditures for
purposes of this Paragraph 6.




Paragraph 7.

Funds. Whenever and so long as the Operating Company or a majority of the
Companies may so demand, the Companies shall maintain a separate joint account
or accounts for the Columbia Plant and 345 KV Substation (collectively, the
“Joint Account”) in a bank or banks approved by the Operating Company, the title
of which Joint Account shall be in the respective Companies in proportion to
their Ownership Shares, as such Ownership Shares may be modified and adjusted
from time to time pursuant to Paragraph 1.2. While so maintained and unless
otherwise agreed by the Companies, all construction and capital expenditures,
and all other expenditures referred to in the second subparagraph of Paragraph
6, shall be paid out of the Joint Account.




From time to time, the Operating Company may request the Companies to advance
such amount as is then needed for cash working capital for the Columbia Plant
and 345 KV Substation project. Within ten (10) days thereafter, or from time to
time as specified in such request, the Companies, pro rata according to their
respective Ownership Shares, as such Ownership Shares may be modified and
adjusted from time to time pursuant to Paragraph 1.2, shall deposit the amount
specified in such request. Such deposit shall be made in the Joint Account, if
such accounts are being maintained at the time for such purpose; otherwise, such
deposit shall be made to the credit of the Operating Company in a bank
designated by it.




As promptly as practicable after the end of each month, the Operating Company
shall send to each of the Companies a statement in reasonable detail of all
expenditures for such month and the amount of each Company’s share thereof.




The Operating Company shall cause to be drawn and to be delivered on behalf of
the Companies, from funds so provided, checks or drafts in payment of
expenditures. Funds so provided shall be disbursed in accordance with sound
accounting and disbursement procedures. All persons authorized to handle or
disburse funds from the Joint Account shall be bonded in





9




--------------------------------------------------------------------------------

favor of the Companies as their respective interests may appear, for such
amounts as the Construction Committee may determine. The Operating Company
accepts sole responsibility for the handling or disbursement of funds deposited
to its credit.




Paragraph 8.

Default. During any period that a Company is in default in whole or in part in
performing any of its obligations under this Agreement, such Company shall be
obligated to pay any damages to the non-defaulting Companies resulting from the
default, and in case of a default in making any payment then required under this
Agreement, (a) such Company shall be entitled to no energy from the 1975 and/or
1978 Units during such period, and (b) the non-defaulting Companies shall be
entitled to all of the energy from the 1975 and/or 1978 Units in proportion to
their Ownership Shares, as such Ownership Shares may be modified and adjusted
from time to time pursuant to Paragraph 1.2. No such default shall affect any
Company’s modified ownership interest, or any Company’s obligations under
Paragraphs 6 and 7.




Paragraph 9.

Operating Committee.




(a)

The Companies shall establish an Operating Committee for the purpose of
establishing general policies for the operation and maintenance of the Columbia
Plant and 345 KV Substation, which policies shall be in accordance with good
utility operating practices. All of the Companies shall be represented on the
Operating Committee and the voting power of the representatives of each Company
shall be in proportion to their Ownership Shares, as such Ownership Shares may
be modified and adjusted from time to time pursuant to Paragraph 1.2 herein. The
Operating Committee shall meet at the call of any member, and the
representatives of each Company shall take into account good utility operating
practices when voting on any matter put before the Operating Committee.




(b)

Except as specifically set forth herein, the vote of the representatives of
Companies having Ownership Shares, as such Ownership Shares may be modified and
adjusted from time to time pursuant to Paragraph 1.2 herein, aggregating more
than 50% shall be controlling on any question to be determined by the Operating
Committee.




(c)

Individual capital expenditures for the licensing, construction, operation and
maintenance of the Columbia Plant and the 345 KV Substation (or a series of such
expenditures that are related to one project) less than or equal to $5,000,000
may be effected by the Operating Company without the prior approval, consent or
authorization of the Operating Committee or any other Company.




(d)

Subject to Paragraph 9(e), individual capital expenditures for the licensing,
construction, operation and maintenance of the Columbia Plant and the 345 KV
Substation (or a series of such expenditures that are related to one project) in
an amount greater than $5,000,000 may be effected by the Operating Company only
upon the consent of the Companies owning, in aggregate, 60% or more of the
Ownership Shares, as such Ownership Shares may be modified and adjusted from
time to time pursuant to Paragraph 1.2; provided that, during the Settlement
Agreement Period, capital expenditures for the licensing, construction,
operation and maintenance of the Columbia Plant and the 345 KV Substation (i)
that do not require the issuance of a Certificate of Authority from the Public
Service Commission of Wisconsin under





10




--------------------------------------------------------------------------------

Wisconsin Statute 196.49, as the same may be amended or replaced (“Certificate
of Authority”), and (ii) that will be fully paid by the Operating Company prior
to the expiration of the Settlement Agreement Period, may be effected by the
Operating Company without the prior approval, consent or authorization of the
Operating Committee or any other Company.




(e)

Capital expenditures for the licensing, construction, operation and maintenance
of the Columbia Plant and the 345 KV Substation that require the issuance of a
Certificate of Authority may be effected by the Operating Company only upon the
unanimous consent of all of the Companies.




(f)

In the event of a conflict between this Agreement and any policy, procedure,
decision, term or condition enacted or promulgated by the Operating Committee,
this Agreement will control, and the Companies shall take or cause to be taken
all actions necessary to amend any such policy, procedure, decision or term so
as to be consistent with this Agreement. For the avoidance of doubt, the joint
operating manual shall be amended by the Companies working together in good
faith to cause such document to be consistent with the provisions of this
Agreement.




(g)

All determinations made by each Company whether to consent to capital
expenditures for the licensing, construction, operation and maintenance of the
Columbia Plant and the 345 KV Substation shall be made in accordance with good
utility operating practices.




Paragraph 10. Operations and Maintenance. The Columbia Plant and 345 KV
Substation will be directly operated and maintained by the Operating Company in
accordance with good utility operating practices and the general policies to be
established by the Operating Committee, which general policies will also be
established in accordance with good utility operating practices. Power Company
shall be the “Operating Company.” It shall operate and maintain the Columbia
Plant and 345 KV Substation in the same manner as if they were one of its own
generating stations and substations, utilizing its own employees and supervisory
personnel as required in the performance of this Agreement, and any independent
technical advisors which it may select, and otherwise acting in all respects as
though it were an independent contractor engaged by the Companies to be
responsible for the result to be attained; i.e. generation of power and energy
at the Columbia Plant, as economically as possible, and delivery thereof to the
connected 345 KV transmission system for transmission to the Companies, the
Operating Company having sole responsibility for the specific manner of
attaining that result. During operation conditions which the Operating Company,
in its sole judgment, deems abnormal, the Operating Company shall take such
action as it deems appropriate to safeguard equipment and to maintain service of
the Columbia Plant and 345 KV Substation.




In hiring additional employees for work at the Columbia Plant, the Operating
Company will give reasonable preference to qualified employees of the other two
Companies who express their desire to work at the Columbia Plant and have the
consent of their respective Companies to make an application.




The term “good utility operating practices” as used in this Agreement shall mean
any of the practices, methods and acts which, in the light of the facts known to
the Operating





11




--------------------------------------------------------------------------------

Company or any other Company, the Operating Committee or any member of the
Operating Committee, as applicable, at the time the decision was made, could
have been expected to accomplish the desired result at a reasonable cost
consistent with regulatory considerations, environmental considerations,
reliability, safety and expedition. In determining whether any practice, method
or act is in accordance with good utility operating practices due consideration
shall be given to the fact that the design and other aspects of construction of
electric generating units involve the application of advancing technology and
are subject to changing regulatory and environmental requirements.




No Company shall be entitled to recover from any other Company any damages
resulting from error or delay in the design, engineering, procurement,
installation, construction or repair of the Columbia Plant or 345 KV Substation
or for any damages to same, any curtailment of power, or any damages of any
kind, including consequential damages, occurring during the course of the
design, engineering, procurement, installation, construction, repair, operation,
maintenance, shutdown, demolition or disposal of the Columbia Plant or 345 KV
Substation, unless such damages shall have resulted from a violation of this
Agreement occurring pursuant to action authorized by a corporate officer or the
board of directors of such Company; provided, however, that the Companies shall
share risks and costs of employee negligence and other risks, costs and
liabilities related to the operation and maintenance of the Columbia Plant and
345 KV Substation in accordance with their respective Ownership Shares in effect
at the time such risk, cost or liability was incurred. For the purpose of this
paragraph, the Companies agree (1) with respect to a risk, cost or liability
that is traceable to a single point in time, such point in time shall be
determinative of each Company’s effective Ownership Share, and (2) with respect
to a risk, cost or liability that relates to an event or group of related events
that take place over a period of time, each Company’s respective risk, cost or
liability shall be based on the average of the Ownership Shares of such Company
in effect over the period of time of such event or group of related events




Paragraph 11. Operations and Maintenance Expenses and Certain other Matters.




(a)

From the date of commercial operation of the 1975 unit until the date of
commercial operation of the 1978 unit, capacity, energy and operation and
maintenance expenses of the 1975 Unit and 345 KV Substation incurred during such
period shall be shared by the Companies in proportion to their respective
Ownership Shares as they existed at the time of such expenses.




(b)

From the date of commercial operation of the 1978 Unit and continuing
thereafter: (i) the capacity and energy of the Columbia Plant and 345 KV
Substation shall be shared by the Companies in proportion to their respective
Ownership Shares, as such Ownership Shares may be modified and adjusted from
time to time pursuant to Paragraph 1.2; and (ii) the operation and maintenance
expenses of the Columbia Plant and 345 KV Substation shall be shared by the
Companies in proportion to their respective Ownership Shares in effect at the
time such expenses are incurred; provided, however, that all such capacity,
energy, and operations and maintenance expenses between January 1, 2017 and
December 31, 2017 shall be shared by the Companies in proportion to their
Ownership





12




--------------------------------------------------------------------------------

Shares determined with respect to the Initial Ownership Share Adjustment Date.




(c)

On each Ownership Share Adjustment Date (other than the Initial Ownership Share
Adjustment Date), the Operating Company shall calculate the O&M True Up Amount
(as defined herein) for each Company during the applicable True Up Period (as
defined herein); provided, however, that for the True Up Period applicable to
the June 1, 2020 Ownership Share Adjustment Date, the O&M True Up Amount for
each Company shall be calculated by the Operating Company on January 1, 2021.
WPSC and MGE shall each have the right to audit, or cause a representative to
audit, the Operating Company’s calculation of the O&M True Up Amounts within one
hundred twenty (120) days following the later of the Operating Company providing
WPSC and MGE with its reasonably detailed calculation of the applicable O&M True
Up Amounts or the applicable Ownership Share Adjustment Date. The Operating
Company shall use reasonable commercial efforts to cooperate with any such
audit(s) and to respond to requests for records reasonably related to the
calculation. Any dispute with respect to the Operating Company’s calculation of
the O&M True Up Amounts must be brought within one hundred twenty (120) days of
the later of the Operating Company providing WPSC and MGE with its calculation
of the applicable O&M True Up Amounts or the applicable Ownership Share
Adjustment Date and shall be subject to the dispute resolution provisions set
forth in Paragraph 18. Promptly following the final determination of an O&M True
Up Amount, each Company with an O&M True Up Amount for the applicable True Up
Period that is a negative number (e.g. an underpayment) shall make appropriate
true-up payments to each Company with an O&M True Up Amount for such True Up
Period that is a positive number (e.g. an overpayment) in an amount not to
exceed in the aggregate the absolute value of the O&M True Up Amount that is a
negative number. For purposes of this Agreement, “O&M True Up Amount” shall
mean, for each Company during a True Up Period, a positive (overpayment) or
negative (underpayment) amount equal to the result of

(i)

the aggregate amount of operation and maintenance expenses paid by such Company
in respect of the operation and maintenance of the Columbia Plant and the 345 KV
Substation during such True Up Period, minus (ii) the aggregate amount of
operation and maintenance expenses that such Company would have been required to
pay in respect of the operation and maintenance of the Columbia Plant and the
345 KV Substation during such True Up Period if such Company’s Ownership Shares
were equal to the Average Ownership Shares during such True Up Period. For
purposes of this Agreement, “True Up Period” shall mean, (a) for each Ownership
Share Adjustment Date other than the Initial Ownership Share Adjustment Date and
June 1, 2020, the calendar year immediately preceding such Ownership Share
Adjustment Date, and (b) for the June 1, 2020 Ownership Share Adjustment Date,
the five (5) month





13




--------------------------------------------------------------------------------

period immediately preceding June 1, 2020 and ending on May 31, 2020. For
purposes of this Agreement “Average Ownership Shares” shall mean, for each
Company during a True Up Period, the average of the Ownership Shares of the
Company that would be in effect on the first day of each calendar month during
the True Up Period if the Ownership Shares for the Company were modified and
adjusted pursuant to the methodology set forth in Paragraph 1.2 on the first day
of each calendar month during the True Up Period. No O&M True Up Amount shall be
required to be calculated on the Initial Ownership Share Adjustment Date and no
true up payment will be required to be made by any Company for any period prior
to January 1, 2017. For purposes of this Paragraph 11(c), expenses and costs
related to fuel are not considered operation and maintenance expenses, and such
costs and expenses will (i) be shared and funded by the Companies in proportion
to their respective Ownership Shares pursuant to Paragraph 6 hereof and (ii) not
be subject to true-up pursuant to the provisions of this Paragraph 11(c).




(d)

As referred to herein, operation and maintenance expenses shall include
administration and general expenses and fixed charges on general investments
allocable.




(e)

Operations and maintenance expenses necessary for the operation of the Columbia
Plant and 345 KV Substation shall be made by the Operating Company as required
by good utility operating practices.




(f)

Individual operations and maintenance expenditures for the Columbia Plant and
the 345 KV Substation (or a series of such expenditures that are related to one
project) in an amount less than or equal to $2,000,000 may be effected by the
Operating Company without the prior approval, consent or authorization of the
Operating Committee or any other Company.




(g)

Individual operations and maintenance expenditures for the licensing,
construction, operation and maintenance of the Columbia Plant and the 345 KV
Substation (or a series of such expenditures that are related to one project) in
an amount greater than $2,000,000 may be effected by the Operating Company only
upon the consent of Companies owing, in aggregate, 60% or more of the Ownership
Shares, as such Ownership Shares may be modified and adjusted from time to time
pursuant to Paragraph 1.2.




(h)

All determinations made by each Company whether to consent to operations and
maintenance expenditures for the licensing, construction, operation and
maintenance of the Columbia Plant and the 345 KV Substation shall be made in
accordance with good utility operating practices.





14




--------------------------------------------------------------------------------

Paragraph 12. Renewals, Replacements, Additions and Retirements. Renewals,
replacements and additions necessary for the operation of the Columbia Plant and
345 KV Substation shall be made as required by good utility operating practices.
Renewals, replacements, additions and retirements (and related dispositions and
sales) shall be effected by the Operating Company subject to the general
policies established by the Operating Committee and Paragraph 6. Retirements,
sales and other dispositions of the Columbia Plant and 345 KV Substation
property shall be effected only in a manner consistent with the Companies’
respective mortgage indentures, if any.




Paragraph 13. Title to Property. Title to all property, whether real, personal
or mixed, and whether tangible or intangible, and including without limitation
property acquired for use or consumption in connection with its construction,
operation or maintenance, and all options or contract rights for the acquisition
of real property as the proposed site or an alternate site or adjacent or buffer
land to a site for the Columbia Plant and 345 KV Substation now owned or
hereafter acquired or constructed for the purposes of the Columbia Plant and 345
KV Substation, whether held at any time or from time to time in the name or
names of one or more of the Companies or of any nominee, agent or contractor of
any one or more of the Companies, shall at all times be in the Companies as
tenants in common with undivided interests in proportion to their Ownership
Shares, as such Ownership Shares may be modified and adjusted from time to time
pursuant to Paragraph 1.2 herein. Construction, acquisitions and purchases shall
be made in such manner that title shall vest in accordance with the foregoing.
All titles and interests of the Companies as such tenants in common shall be
subject from inception to the provisions of Paragraph 14. Any alternative
property acquired but not necessary for the Columbia Plant and 345 KV Substation
shall be disposed of in accordance with the direction by the Construction
Committee. Title to the proposed site now owned by Power Company shall be
expanded to include other Companies upon reimbursement to Power Company of other
Companies’ proportionate share of the site cost.




Paragraph 14. Transferability of Interests.




(a)

Policy. The relation of tenants in common in the construction, maintenance and
operation of the Columbia Plant and 345 KV Substation (hereinafter called
“Subject Properties”) as provided by this Agreement, and the agreements herein
for the operation and maintenance thereof by selected Companies, are each
undertaken in mutual trust and confidence in the financial responsibility,
engineering and operating competence, efficiency and common objectives of the
Companies. Since the effects of transfers of the interests of any of the
Companies upon the rights and interests of the other Companies over the long
term of this Agreement cannot be determined at this time, it must be presumed
that such effects might be adverse. Therefore, each of the Companies, for the
protection of itself and of each of the other Companies, agrees that its
interests in this Agreement and its titles to and interests in all Subject
Properties shall at all times during the term of this Agreement be subject to
the provisions of this Paragraph 14.





15




--------------------------------------------------------------------------------

(b)

Restrictions on Transfer - General. Each Company agrees that, during the term of
this Agreement and except as specifically permitted under Paragraphs 1.1, 1.2,
14(c) and 14(d), neither its interest in this Agreement nor its interest in any
of the Subject Properties shall be assigned, transferred or otherwise disposed
of or permitted or required to be partitioned, or shall be permitted to be
subject to any lien or encumbrance of any character, without the written consent
of the other Companies.




(c)

Restrictions on Transfer - Exceptions. The provisions of Paragraph 14(b) shall
not restrict (i) dispositions and sales incident to renewals or replacements, or
(ii) the right of any Company to subject its own interest to the lien of any
mortgage upon all or substantially all of its physical electric utility
property, or (iii) the right of any purchaser on foreclosure of any such
mortgage to acquire any interest subject to any such mortgage, or

(iv) the right of any Company to transfer voluntarily its interest as an
incident to any sale, merger or other transfer of all or a substantial part of
its electric facilities as an operating entirety, if the transferee assumes the
obligations of the transferor under this Agreement and has the ability and
adequate financial responsibility to carry out such obligations. The exceptions
in the foregoing clauses (ii), (iii) and (iv) shall not be deemed to allow any
of the Companies to grant, extend, transfer or permit to any mortgagee,
purchaser on foreclosure or other transferee of its interest in any of the
Subject Properties, any right to partition or to require partitioning of the
Subject Properties.




(d)

Paramount Right of Purchase. All titles to Subject Properties shall be held
subject to the right of purchase provided in this Paragraph 14(d) in favor of
the other Companies, which shall be paramount to the rights of any person (other
than one or more of the Companies) who shall succeed to the interests of any of
the Companies. If, at any time during the term of this Agreement, any purchaser
upon foreclosure or upon partition, or any receiver or liquidator, or any
trustee or assignee in bankruptcy, or any other transferee by operation of law
or otherwise of the interest of any Company in any of the Subject Properties, or
any successor or transferee of any thereof, shall be finally upheld in any claim
of ownership of any of the Subject Properties (herein referred to as “Incident
Creating Right of Purchase”), the other Companies shall have the right (but not
the obligation) to elect to purchase (in proportion to the respective Ownership
Shares of such other Companies, if more than one shall desire to purchase) the
entire interest in the Subject Properties of or derived from such Company, at a
purchase price equal to the depreciated book value thereof, as determined under
the Uniform System of Accounts mentioned in Paragraph 6 hereof. Notice of such
election to purchase shall be served upon the holder of such interest within six
(6) months after the Incident Creating Right of Purchase, and the purchase shall
then be consummated within one (1) year after service of such notice. If the
Public Service Commission of Wisconsin, or any other regulatory agency having





16




--------------------------------------------------------------------------------

jurisdiction to approve or disapprove the purchase price shall decline to
approve such purchase price and shall determine that a different price would be
fair and reasonable, the other Companies shall have a like right, for a period
of six (6) months after such determination becomes final, to elect to purchase
at the different price so determined. The Companies hereby acknowledge and agree
that the provisions of this Paragraph 14(d) shall not apply to any adjustment or
modification of Ownership Shares pursuant to Paragraph 1.2 herein.




(e)

Consent as Necessary for Bonding. Each of the Companies hereby consents that the
restrictions of this Paragraph 14 on transfer and on any right of partition, and
any other restriction, term or condition of this Agreement, shall be and hereby
is waived and shall be inapplicable to the extent (but only to the extent) that
it shall be finally determined, by a court of competent jurisdiction in an
action or proceeding to which all of the Companies and their respective
mortgagees are parties, that such restriction, term or condition would
disqualify the interest of one or more of the Companies in Subject Properties
from eligibility as the basis for the issuance of additional bonds under their
respective mortgage indentures as in effect as of the date of this Agreement.




Paragraph 15. Mutual Confirmation of Title. In order further to confirm and
establish their intended ownership in accordance with their respective Ownership
Shares, as such Ownership Shares may be modified and adjusted from time to time
pursuant to Paragraph 1.2 herein, each of the Companies hereby sells, assigns,
and transfers to the other Companies, as tenants in common, all legal, equitable
or other interest in any property referred to in Paragraph 13, whether now owned
or hereafter acquired, which it may at any time have in excess of its respective
Ownership Share, as such Ownership Shares may be modified and adjusted from time
to time pursuant to Paragraph 1.2 herein, in each case in such proportions to
each other Company so that the entire interest of the Companies in such property
shall be owned in the manner and in the respective Ownership Shares, as such
Ownership Shares may be modified and adjusted from time to time pursuant to
Paragraph 1.2 herein.




Each of the Companies agrees that from time to time, upon request by either of
the other Companies, it will execute and deliver such further documents or
instruments of transfer or confirmation of titles as may, in the opinion of
counsel for the requesting Company, be reasonably necessary or advisable to
legally effectuate and carry out the intent and purpose of this Agreement.




Paragraph 16. Power and Energy. Subject to Paragraphs 8, 9 and 10, each Company,
from the date of commercial operation of the 1975 Unit until the date of
commercial operation of the 1978 Unit, shall at all times have full ownership of
and available to it at the 1975 Unit the portion of the generating capability of
the 1975 Unit and the energy associated therewith, corresponding to its
Ownership Share as specified in Paragraph 1.




Subject to Paragraphs 8, 9 and 10, each Company, from the date of commercial
operation of the 1978 Unit and thereafter, shall at all times have full
ownership of and available





17




--------------------------------------------------------------------------------

to it at the Columbia Plant the portion of the generating capability of the
Columbia Plant corresponding to its Ownership Share, as such Ownership Shares
may be modified from time to time pursuant to Paragraph 1.2 herein.




Each Company shall keep the Operating Company informed as to the amount of power
it requires to be generated for it. Subject to its capability, operating
conditions and necessary or unavoidable outages, the 1975 and 1978 Units shall
be operated so as to produce a minimum output equal to the sum of the power
requirements of the Companies therefrom.




Paragraph 17. Waivers.  Any waiver at any time by any Company of its rights with
respect to a default under this Agreement, or with respect to any other matter
arising in connection with this Agreement, shall be in writing and shall not be
deemed a waiver with respect to any subsequent default or matter.  Any delay,
short of the statutory period of limitation, in asserting or enforcing any right
under this Agreement, shall not be deemed a waiver of such right.




Paragraph 18. Arbitration. It is mutually agreed among the Companies that all
disputes arising out of the performance of this Agreement which cannot be
mutually adjusted or otherwise determined by vote as herein provided, shall
first be addressed at a meeting between or among the Companies involved in such
dispute at which meeting each such Company will be represented by a senior
executive officer. If such dispute is not resolved by the meeting of the senior
executive officers of such Companies, then the dispute shall be referred
promptly to a committee of arbitrators, consisting of one selected by each of
the Companies which is a party to such dispute, and one or two additional
arbitrators chosen by those thus selected (so that the committee shall not have
an even number of members), and the decision of the majority of said committee
shall be final and conclusive and binding upon the Companies to the dispute.
 The cost of arbitration, including the compensation of the arbitrators, but not
the direct expense of any Company in presenting its contentions, shall be
assessed by the arbitrators against the respective Companies to the dispute in
proportion to the extent to which the claims of each party shall be disallowed.
This provision will survive termination of this Agreement.




Paragraph 19. Term of Agreement. This Agreement shall continue in full force and
effect until December 31, 2037, and for such longer period as the Companies
shall, by mutual agreement, continue to operate either of the 1975 and 1978
Units. Any provision specifically designated in this Agreement to survive the
termination hereof and any other provision which, by its nature, may become
performable by a Party after termination of this Agreement will survive
termination of this Agreement.




Paragraph 20. Amendments. This Agreement may be amended from time to time or
canceled at any time, by an instrument or instruments in writing signed by all
of the Companies (or their successors or assigns).




Paragraph 21. Successors and Assigns. This Agreement shall inure to the benefit
of and bind the successors and assigns of the Companies hereto, but it may be
assigned in whole or in part only in accordance with the provisions of Paragraph
14.





18




--------------------------------------------------------------------------------

Paragraph 22. Paramount Authority. This Agreement, and all of its provisions,
shall be subject to the paramount authority of the Public Service Commission of
Wisconsin and of any other governmental authority having jurisdiction of the
Companies or of the subject matter.




Paragraph 23. Representatives. Each Company, by written notice signed by an
executive officer delivered to each other Company, shall designate one
representative and alternate to receive notices and communications from another
Company or Companies with respect to the subject matter of this Agreement and to
deliver to the others, on behalf of such Company, notices, communications,
decisions and approvals concerning the subject matter of this Agreement. The
manner of making any decision by any Company or giving any approval by any
Company shall be determined by such Company for itself but any communication
received by any Company from a person designated by another Company pursuant to
the preceding sentence (unless such designation shall have been previously
revoked as provided in Paragraph 24) may be conclusively relied upon by the
recipient as having been authorized by said other Company.




Paragraph 24. Change of Representatives. Any designation by a Company pursuant
to Paragraph 23 may be revoked by such Company by designating a substitute
representative or alternate by a written notice signed by an executive officer
and delivered to each of the other Companies.




Paragraph 25. Prior Columbia Agreements. The Existing Agreement was intended to
incorporate the Prior Columbia Agreements into one document for purposes of
efficiency and clarity and without changing their meaning, and this Agreement
continues that intent; accordingly, the Prior Columbia Agreements were cancelled
and superseded by the Existing Agreement to the extent the Prior Columbia
Agreements relate to the Columbia Plant, and this Agreement cancels and
supersedes the Existing Agreement. For the avoidance of doubt, any other
agreements not incorporated into this document which may directly or indirectly
relate to the Columbia Plant shall continue to remain in full force and effect.
This Agreement shall be effective as of the Effective Date and supersedes the
Existing Agreement as of that date. Disputes arising from conduct occurring
before the Effective Date shall be governed by the Existing Agreement or, if
applicable, Prior Columbia Agreements then in effect, however, the Companies may
by unanimous written consent agree to use this agreement to resolve any dispute,
regardless of the date of occurrence. For the avoidance of doubt, the Companies
acknowledge and agree that the Arbitration Decision No. 51 199 00407 97 is not
cancelled or superseded by this Agreement or any Prior Columbia Agreement and
will remain in full force and effect.




Paragraph 26. Relationship of Companies. The obligations of the Companies are
several and not joint. Any intent to create by this Agreement or by any grant,
lease or license related hereto an association, joint venture, trust or
partnership or to impose on any Company trust or partnership rights or
obligations is expressly negated. Except as expressly provided herein, no
Company shall have by virtue of this Agreement or of any such grant, lease or
license the right or power to bind any other Company without its express written
consent.





19




--------------------------------------------------------------------------------

Paragraph 27. Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction or in any respect, then
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Parties shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions that would produce as nearly as
possible the rights and obligations previously intended by the Parties without
renegotiation of any material terms and conditions stipulated herein.




Paragraph 28. Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or email (or any other
electronic means such as “.pdf” or “.tiff” files), each of which will be an
original and all of which together will constitute one and the same instrument.







[Signature page follows]





20




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Companies has caused this Agreement to be duly
executed as of the date first set forth above.










 

WISCONSIN POWER AND LIGHT COMPANY

 

 

 

 

By:

/s/ John O. Larsen

 

Name:

John O. Larsen

 

Title:

President

 

 

 

 

Attest:

/s/ Roxanne Hanson

 

Name:

Roxanne Hanson

 

Title:

Executive Assistant










 

WISCONSIN PUBLIC SERVICE CORPORATION

 

 

 

 

By:

/s/ Tom Metcalfe

 

Name:

Tom Metcalfe

 

Title:

Executive Vice President - Generation

 

 

 

 

Attest:

/s/ Jill Duchin

 

Name:

Jill Duchin

 

Title:

Litigation Specialist










 

MADISON GAS AND ELECTRIC COMPANY

 

 

 

 

By:

/s/ Jeffrey C. Newman

 

Name:

Jeffrey C. Newman

 

Title:

Executive VP, CFO, Secretary and Treasurer

 

 

 

 

Attest:

/s/ Cari Anne Renlund

 

Name:

Cari Anne Renlund

 

Title:

VP and General Counsel








21




--------------------------------------------------------------------------------




EXHIBIT A




Prior Columbia Agreements:




Joint Power Supply Agreement between WPL, WPSC and MGE dated February 2, 1967.




Agreement among WPSC, WPL and MGE dated August 30, 1972 with respect to
amendments to the Power Pool Agreement and Joint Power Supply Agreement.




Joint Power Supply Agreement among WPL, WPSC and MGE dated July 26, 1973.




Supplement to Joint Power Supply Agreement dated March 1, 1979.




Supplement No. 2 to Joint Power Supply Agreement dated February 4, 1992.




Amendment No. 1 to Joint Power Supply Agreement dated August 27, 1976.




Amendment No. 2 to Joint Power Supply Agreement dated August 17, 2001 (ATC
transfer).




Amendment No. 3 to Joint Power Supply Agreement dated September 21, 2001 (MGE
transfer).




Agency Authorization dated April 17, 1968.




Letter from WPSC to MGE and WPL dated April 2, 1968.




Agreement for Construction and Operation of Generating Plant among WPL, WPSC and
MGE dated as of January 6, 1970.




Regulatory Agency Authorization (1975 Unit) dated January 6, 1970.




Contract Agency Authorization (1975 Unit) dated January 6, 1970.




Regulatory Agency Authorization (1978 Units) dated August 30, 1972.




Contract Agency Authorization (1978 Units) dated August 30, 1972.




Agreement for Construction and Operation of Columbia Generating Plant among WPL,
WPSC and MGE dated July 26, 1973.




Supplement to Agreement for Construction and Operation of Columbia Generating
Plant among WPC, WPSC and MGE dated March 1, 1979.




Existing Agreement:




Amended and Restated Agreement for Construction and Operation of Columbia
Generating Plant among WPL, WPSC and MGE dated as of January 7, 2007.








22




--------------------------------------------------------------------------------




Amendment No. 1 to Amended and Restated Agreement for Construction and Operation
of Columbia Generating Plant dated May 28, 2010.




Amendment No. 2 to Amended and Restated Agreement for Construction and Operation
of Columbia Generating Plant dated December 31, 2014.








23




--------------------------------------------------------------------------------




EXHIBIT B







[ex10_6002.gif] [ex10_6002.gif]











24


